Harrison, J.,
dissenting:
This court has repeatedly held that a traveller on a public street is held to the exercise of- ordinary care. Tie has the right to assume that the sidewalk is in a safe condition, and is not required to anticipate danger, but this does not excuse Mm from the exercise of his own faculties. When reasonable attention on his part will enable him to avoid an open and obvious danger, he cannot recover if he has neglected to exercise that ordinary and reasonable care wMch is expected of every one. Osborne v. Pulaski Light & Water Co., ante p. 16.
In the case at bar the negligence of the city is conceded. It is shown by the evidence to have been gross and inexcusable. The only circumstance suggesting contributory negligence on the part of the plaintiff is her own statement that four or five days, or a week before the accident, she had seen the accumulation of ice on the sidewalk and avoided it. In connection with this statement, the uncontradicted evidence is that, at the time of the accident, she did not know the ice was there, and that it was impossible to see it in consequence of the recently fallen snow. It further appears that the point of the accident had been for some time in a dangerous condition, and allowed to remain so in the face of repeated remonstrance, and that immediately after the accident the city performed its duty by removing the ice and the cause of its accumulation.
While the instructions given by the court are awkwardly expressed, I iMnk the jury were sufficiently informed as to the plaintiff’s duty to exercise ordinary care in her use of the sidewalk, and that under the instructions, taken together, her right to recover was made to depend upon the jury’s belief, from the evidence, that a sufficient time had elapsed, after her previous knowledge of the ice, for the city to do its duty by removing *647the same, and to justify the plaintiff in assuming that the sidewalk was in a safe condition.
I am further of opinion that upon the facts proven a different verdict could not have been rightly found, and, therefore^ the city was not prejudiced by the instructions, even though they were defective. Judge Riely, speaking for the court, in stating the law on this subject, says: “It is the settled rule of this court, recognized and acted upon in numerous cases, that if the court can see from the whole record that even under correct instructions a different verdict could not have been rightly found, or that the exceptant could not have been prejudiced by the erroneous instructions, it will not for such error reverse it.” Richmond Rwy. Co. v. Garthright, 92 Va. 627, 631.
Eor these reasons I am for affirming the judgment.

Reversed.